
	
		II
		110th CONGRESS
		1st Session
		S. 2002
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Hatch (for himself,
			 Mr. Salazar, Mr. Smith, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to simplify
		  certain provisions applicable to real estate investment trusts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 REIT Investment Diversification and
			 Empowerment Act of 2007.
		2.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in the Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
		IForeign currency
			 and other qualified activities
			101.Revisions to
			 REIT income tests
				(a)Addition of
			 permissible income categoriesSection 856(c) (relating to limitations) is
			 amended—
					(1)by striking and at the end
			 of paragraph (2)(G) and by inserting after paragraph (2)(H) the following new
			 subparagraphs:
						
							(I)passive foreign exchange gains; and
							(J)any other item of income or gain as
				determined by the Secretary;
							,
				and
					(2)by striking and at the end
			 of paragraphs (3)(H) and (3)(I) and by inserting after paragraph (3)(I) the
			 following new subparagraphs:
						
							(J)real estate foreign exchange gains;
				and
							(K)any other item of income or gain as
				determined by the Secretary;
				and
							.
					(b)Rules regarding
			 foreign currency transactionsSection 856 (defining real estate
			 investment trust) is amended by adding at the end the following new
			 subsection:
					
						(n)Rules regarding
				foreign currency transactionsWith respect to any taxable year—
							(1)Real estate
				foreign exchange gainsFor
				purposes of subsection (c)(3)(J), the term real estate foreign exchange
				gains means—
								(A)foreign currency gains (as defined in
				section 988(b)(1)) which are attributable to—
									(i)any item described in subsection (c)(3)
				(other than in subparagraph (J) thereof),
									(ii)the acquisition or ownership of obligations
				secured by mortgages on real property or on interests in real property (other
				than foreign currency gains attributable to any item described in clause (i)),
				or
									(iii)becoming or being the obligor under
				obligations secured by mortgages on real property or on interests in real
				property (other than foreign currency gains attributable to any item described
				in clause (i)),
									(B)gains described in section 987 attributable
				to a qualified business unit (as defined by section 989) of the real estate
				investment trust, but only if such qualified business unit meets the
				requirements under—
									(i)subsection (c)(3) (without regard to
				subparagraph (J) thereof) for the taxable year, and
									(ii)subsection (c)(4)(A) at the close of each
				quarter that the real estate investment trust has directly or indirectly held
				the qualified business unit, and
									(C)any other foreign currency gains as
				determined by the Secretary.
								(2)Passive foreign
				exchange gainsFor purposes
				of subsection (c)(2)(I), the term passive foreign exchange gains
				means—
								(A)real estate foreign exchange gains,
								(B)foreign currency gains (as defined in
				section 988(b)(1)) which are not described in subparagraph (A) and which are
				attributable to any item described in subsection (c)(2) (other than in
				subparagraph (I) thereof), and
								(C)any other foreign currency gains as
				determined by the
				Secretary.
								.
				(c)Addition to REIT
			 hedging ruleSubparagraph (G)
			 of section 856(c)(5) is amended to read as follows:
					
						(G)Treatment of
				certain hedging instrumentsExcept to the extent as determined by the
				Secretary—
							(i)any income of a real estate investment
				trust from a hedging transaction (as defined in clause (ii) or (iii) of section
				1221(b)(2)(A)) which is clearly identified pursuant to section 1221(a)(7),
				including gain from the sale or disposition of such a transaction, shall not
				constitute gross income under paragraphs (2) and (3) to the extent that the
				transaction hedges any indebtedness incurred or to be incurred by the trust to
				acquire or carry real estate assets, and
							(ii)any income of a real estate investment
				trust from a transaction entered into by the trust primarily to manage risk of
				currency fluctuations with respect to any item described in paragraph (2) or
				(3), including gain from the termination of such a transaction, shall not
				constitute gross income under paragraphs (2) and (3), but only if such
				transaction is clearly identified as such before the close of the day on which
				it was acquired, originated, or entered into (or such other time as the
				Secretary may
				prescribe).
							.
				(d)Authority to
			 exclude items of income from REIT income testsSection 856(c)(5) is amended by adding at
			 the end the following new subparagraph:
					
						(H)Secretarial
				authority to exclude other items of incomeThe Secretary is authorized to determine
				whether any item of income or gain which does not otherwise qualify under
				paragraph (2) or (3) may be considered as not constituting gross income solely
				for purposes of this
				part.
						.
				102.Revisions to
			 REIT asset tests
				(a)Clarification of
			 valuation testThe first
			 sentence in the matter following section 856(c)(4)(B)(iii)(III) is amended by
			 inserting (including a discrepancy caused solely by the change in the
			 foreign currency exchange rate used to value a foreign asset) after
			 such requirements.
				(b)Clarification of
			 permissible asset categorySection 856(c)(5), as amended by section
			 101(d), is amended by adding at the end the following new subparagraph:
					
						(I)CashThe term cash includes foreign
				currency if the real estate investment trust or its qualified business unit (as
				defined in section 989) uses such foreign currency as its functional currency
				(as defined in section
				985(b)).
						.
				103.Conforming
			 foreign currency revisions
				(a)Net income from
			 foreclosure propertyClause
			 (i) of section 857(b)(4)(B) is amended to read as follows:
					
						(i)gain (including any foreign currency gain,
				as defined in section 988(b)(1)) from the sale or other disposition of
				foreclosure property described in section 1221(a)(1) and the gross income for
				the taxable year derived from foreclosure property (as defined in section
				856(e)), but only to the extent such gross income is not described in (or, in
				the case of foreign currency gain, not attributable to gross income described
				in) section 856(c)(3) other than subparagraph (F) thereof,
				over
						.
				(b)Net income from
			 prohibited transactionsClause (i) of section 857(b)(6)(B) is
			 amended to read as follows:
					
						(i)the term net income derived from
				prohibited transactions means the excess of the gain (including any
				foreign currency gain, as defined in section 988(b)(1)) from prohibited
				transactions over the deductions (including any foreign currency loss, as
				defined in section 988(b)(2)) allowed by this chapter which are directly
				connected with prohibited
				transactions;
						.
				IITaxable reit
			 subsidiaries
			201.Conforming
			 taxable REIT subsidiary asset testSection 856(c)(4)(B)(ii) is amended by
			 striking 20 percent and inserting 25
			 percent.
			IIIDealer
			 sales
			301.Holding period
			 under safe harborSection
			 857(b)(6) (relating to income from prohibited transactions) is amended—
				(1)by striking 4 years in
			 subparagraphs (C)(i), (C)(iv), and (D)(i) and inserting 2
			 years,
				(2)by striking 4-year period in
			 subparagraphs (C)(ii), (D)(ii), and (D)(iii) and inserting 2-year
			 period, and
				(3)by striking real estate
			 assetand all that follows through if in the matter
			 preceding clause (i) of subparagraphs (C) and (D), respectively, and inserting
			 real estate asset (as defined in section 856(c)(5)(B)) and which is
			 described in section 1221(a)(1) if.
				302.Determining
			 value of sales under safe harborSection 857(b)(6) is amended—
				(1)by striking the semicolon at the end of
			 subparagraph (C)(iii) and inserting , or (III) the fair market value of
			 property (other than sales of foreclosure property or sales to which section
			 1033 applies) sold during the taxable year does not exceed 10 percent of the
			 fair market value of all of the assets of the trust as of the beginning of the
			 taxable year;, and
				(2)by adding or at the end of
			 subclause (II) of subparagraph (D)(iv) and by adding at the end of such
			 subparagraph the following new subclause:
					
						(III)the fair market value of property
				(other than sales of foreclosure property or sales to which section 1033
				applies) sold during the taxable year does not exceed 10 percent of the fair
				market value of all of the assets of the trust as of the beginning of the
				taxable
				year,
						.
				IVHealth
			 care reits
			401.Conformity for
			 health care facilities
				(a)Related party
			 rentalsSubparagraph (B) of
			 section 856(d)(8) (relating to special rule for taxable REIT subsidiaries) is
			 amended to read as follows:
					
						(B)Exception for
				certain lodging facilities and health care propertyThe requirements of this subparagraph are
				met with respect to an interest in real property which is a qualified lodging
				facility or a qualified health care property (as defined in subsection
				(e)(6)(D)(i)) leased by the trust to a taxable REIT subsidiary of the trust if
				the property is operated on behalf of such subsidiary by a person who is an
				eligible independent contractor. For purposes of this section, a taxable REIT
				subsidiary is not considered to be operating or managing a qualified health
				care property or qualified lodging facility solely because it directly or
				indirectly possesses a license, permit or similar instrument enabling it to do
				so.
						.
				(b)Eligible
			 independent contractorSubparagraphs (A) and (B) of section
			 856(d)(9) (relating to eligible independent contractor) are amended to read as
			 follows:
					
						(A)In
				generalThe term
				eligible independent contractor means, with respect to any
				qualified lodging facility or qualified health care property (as defined in
				subsection (e)(6)(D)(i)), any independent contractor if, at the time such
				contractor enters into a management agreement or other similar service contract
				with the taxable REIT subsidiary to operate such qualified lodging facility or
				qualified health care property, such contractor (or any related person) is
				actively engaged in the trade or business of operating qualified lodging
				facilities or qualified health care properties, respectively, for any person
				who is not a related person with respect to the real estate investment trust or
				the taxable REIT subsidiary.
						(B)Special
				rulesSolely for purposes of
				this paragraph and paragraph (8)(B), a person shall not fail to be treated as
				an independent contractor with respect to any qualified lodging facility or
				qualified health care property (as so defined) by reason of the
				following:
							(i)The taxable REIT subsidiary bears the
				expenses for the operation of such qualified lodging facility or qualified
				health care property pursuant to the management agreement or other similar
				service contract.
							(ii)The taxable REIT subsidiary receives the
				revenues from the operation of such qualified lodging facility or qualified
				health care property, net of expenses for such operation and fees payable to
				the operator pursuant to such agreement or contract.
							(iii)The real estate investment trust receives
				income from such person with respect to another property that is attributable
				to a lease of such other property to such person that was in effect as of the
				later of—
								(I)January 1, 1999, or
								(II)the earliest date that any taxable REIT
				subsidiary of such trust entered into a management agreement or other similar
				service contract with such person with respect to such qualified lodging
				facility or qualified health care
				property.
								.
				(c)Taxable reit
			 subsidiariesThe last sentence of section 856(l)(3) is
			 amended—
					(1)by
			 inserting or a health care facility after a lodging
			 facility, and
					(2)by inserting
			 or health care facility after such lodging
			 facility.
					VForeign
			 reits
			501.Stock of
			 foreign REITs as real estate assets
				(a)In
			 generalThe first sentence in
			 section 856(c)(5)(B) is amended by inserting or in a qualified foreign
			 REIT after this part.
				(b)Qualified
			 foreign REITSection 856(c)
			 is amended by adding at the end the following new paragraph:
					
						(8)Qualified
				foreign REITFor purposes of
				this subsection, the term qualified foreign REIT means a
				corporation, trust, or association—
							(A)treated as a corporation under section
				7701(a)(3),
							(B)the shares or certificates of beneficial
				interests of which are regularly traded on an established securities market,
				and
							(C)which is organized in a country under rules
				that the Secretary determines meet the following criteria:
								(i)At least 75 percent of the entity's assets
				must qualify as real estate assets (determined without regard to shares or
				transferable certificates of beneficial interest in such entity), as determined
				at the close of the entity's prior taxable year.
								(ii)The entity either receives a dividends paid
				deduction comparable to section 561 or is exempt from corporate level
				tax.
								(iii)The entity is required to distribute at
				least 85 percent of its annual taxable income (as computed in the jurisdiction
				in which it is organized) to the holders of its shares or certificates of
				beneficial interest on an annual basis.
								In
				determining whether the rules of a country meet the criteria of a qualified
				foreign REIT, the Secretary shall take into account non-statutory rules such as
				stock exchange listing requirements as well as existing practices resulting
				from market preferences, and may take into account situations that in the
				judgment of the Secretary present a significant opportunity for a foreign REIT
				to generate an amount of income that is not compatible with the principles
				underlying section
				856(c)(3)..
				502.Dividends from
			 foreign REITsSection
			 856(c)(3)(D) is amended by inserting and in qualified foreign
			 REITs after this part.
			VIEffective
			 dates
			601Effective
			 dates
				(a)In
			 generalExcept as otherwise
			 provided in this section, the amendments made by this Act shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(b)REIT income
			 tests
					(1)The amendment made by section 101(a) and
			 (b) shall apply to gains and items of income recognized after the date of the
			 enactment of this Act.
					(2)The amendment made
			 by section 101(c) shall apply to transactions entered into after the date of
			 the enactment of this Act.
					(3)The amendment made
			 by section 101(d) shall apply after the date of the enactment of this
			 Act.
					(c)Conforming
			 foreign currency revisions
					(1)The amendment made
			 by section 103(a) shall apply to gains recognized after the date of the
			 enactment of this Act.
					(2)The amendment made
			 by section 103(b) shall apply to gains and deductions recognized after the date
			 of the enactment of this Act.
					(d)Dealer
			 salesThe amendments made by Title III shall apply to sales made
			 after the date of the enactment of this Act.
				
